         Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 1 of 13
                                                                        INSTRUCTIONS : Please read ca refully the instru ctions on the                         FORM APPROVED
             CLAIM FOR DAMAGE,                                                                                                                                 0MB N·o . 1105-0008
                                                                        reverse side and supply information requested on both sides of th is
              INJURY, OR DEATH                                          form . Use additional shee t(s) if necessary. See reverse side for
                                                                        additional instru ctions.

1. Submit to Appropria te Federal Agency :                                                            2. Name , address of claimant . and claimant's personal representative if any.
                                                                                                         (See instructions on reverse). Nu mber, Street, City , State and Zip code .

U.S. Department of Homeland Security
U.S. Customs and Border Patrol                                                                        c/o Allison Norris , Esq ., 6355 NW 36th Street, Suite 220 1,
U.S. Department of Health and Human Services                                                          Miami, FL 33166
(See attached supplement.)                                                                            (See attached supplement.)
3. TYPE OF EMPLOY MENT                   4. DATE OF BIRT H             5. MARITAL STATU S             6. DATE AND DAY OF ACC IDENT                            7. TIME (A.M. OR P .M .)

     •   MILITARY     ~    GIVILIAN      08/20/2014                    Single                         11/16/2017 -                      01/29/2018            N/A
8 . BAS IS OF CLAIM (State in detail the known facts and circumstances attend ing the damage , inju ry , or death , identifyi ng persons and property involved , the place of occurrence and
    the cause thereof. Use additional pages if necessary) .


See attached supplement.




9.                                                                                 PROPERTY DAMAGE

NAME AND ADDRESS OF OWNER, IF OTHER THAN CLA IMANT (Number, Street, City, State , and Zip Code).


No property damage is claimed in this case.
BR IEFLY DESCRIB E THE PROPERTY , NATURE AND EXTE NT OF THE DAMAGE AND THE LOCATION OF WH ERE THE PROP ERTY MAY BE IN SPECTED .
(See instructi ons on reverse side).



No property damage is claimed in this case.
10.                                                                     PERSONAL INJURY/WRONGFUL DEATH

STATE THE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH , WHI CH FORMS THE BAS IS OF THE CLAI M. IF OTHER THAN CLAIMANT , STATE TH E NAME
OF TH E INJURED PERSON OR DECEDENT .

See attached supplement.




11 .                                                                                    WITNESSES

                               NAME                                                                   ADDRESS (N umber, Street, City, State , and Zip Code)

         .    See attached supplement.                                                                          See attached supplement.




12. (See instructions on reverse).                                            AMOUNT OF CLAIM (in dollars)

12a. PROPERTY DAMAGE                      12b . PER SONAL INJURY                               12c. WRONGFUL DEATH                       12d . TOTAL (Failure to specify may cause
                                                                                                                                               forfe iture of your rights).


0.00                                      10,000,000                                           0.00                                      10,000 ,000
I CERTIFY THAT THE AMOUNT OF CLAIM COVERS ONLY DAMAGES AND INJURIES CAUSED BY THE INCIDENT ABOVE AND AGREE TO ACCEPT SAID AMOUNT IN
FULL SATISFACTION AND FINAL SETTLEMENT OF THIS C LAIM.

                                                                                                      13b. PHONE NUMBER OF PERSON SIGN ING FORM                     14. DATE OF SIGNATURE

13a.~ ~ AN T : ; : ; ; ; ~:e~
                                                                                  4r/!W/ (305) 573-1 106 Ext. 1992                                                  11---8- /CJ
                      1-      CIVIL PENALTY FOR PRES,,NT~ G                                                         CRIMINAL PENAL TY FOR PRESENTING FRAUDULENT
                                                                                                                         CLAIM OR MAKING FALSE STATEMENTS
                                     FRAUDULENT CLAIM

The claimant is liable to the United States Government for a civil pe nally of not less than          Fine , imprisonment, or both . (See 18 U.S.C. 287 , 1001 .)
$5 ,000 and not more than $10 ,000 , plus 3 times the amount of damages sustained
by the Government. (See 3 1 U.S.C. 3729) .

                                                                                 NSN 7540-00-634-4046                                             STANDARD FORM 95 (REV. 2/2007)
Authorized for Loca l Reproduction
                                                                                                                                                  PRESC RI BED BY DEPT. OF JUSTICE
Previous Edition is not Usable
                                                                                                                                                  28 CFR 14.2
95- 109
Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 2 of 13




                                                                              2019NOV21AM11:48:39 RC



                                                                                OFFICE OF CHIEF C0Ut• :3EL
     Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 3 of 13
                                                                                   INSURANCE COVERAGE

In order that subrogation claims may be adjudicated, it is essential that the claimant provide the following information regarding the insurance coverage of the vehicle or property.

15. Do you carry accident Insurance?      D Yes        If yes, give name and address of insurance company (Number, Street , City , State, and Zip Code) and policy number.            [8]    No




16. Have you filed a claim with your insurance carri er in this instance, and if so, is it full coverage or deductible?     D Yes D No               17 . If ded uctible, state amount.




Claimant does not carry any insurance responsive to this request.
18. If a claim has been filed with your carrier, what acti on has your insurer taken or proposed lo take with reference lo your claim? (It is necessary that you ascertain these facts ).
Claimant does not carry any insurance responsive to this request.




19. Do you carry public lia bility and property damage insurance?     D Yes        If yes, give name and address of insurance carrier (Number, Street , City, State , and Zip Code).        [8] No




                                                                                        INSTRUCTIONS

Claims presented under the Federal Tort Claims Act should be submitted directly to the "appropriate Federal agency" whose
employee(s) was involved in the incident. If the incident involves more than one claimant, each claimant should submit a separate
claim form.

                                                          Complete all items - Insert the word NONE where applicable.

A CLAIM SHALL BE DEEMED TO HAVE BEEN PRESENTED WHEN A FEDERAL                                     DAMAGES IN A SUM CERTAIN FOR INJURY TO OR LOSS OF PROPERTY, PERSONAL
AG ENCY REC EIVES FROM A CLAIMANT, HIS DULY AUTHORIZED AGENT, OR LEGAL                            INJURY, OR DEATH ALLEGED TO HAVE OCCURRED BY REASON OF THE INCIDENT.
REPRESENTATIVE , AN EXECUTED STANDARD FORM 95 OR OTHER WRITTEN                                    THE CLAIM MUST BE PRESENTED TO THE APPROPRIATE FEDERAL AGENCY WITH IN
NOTIFICATION OF AN INCIDENT, ACCOMPANIED BY A CLAIM FOR MONEY                                     TWO YEARS AFTER THE CLAIM ACCRUES .

Failure to completely execute this form or to supply the requested material within                 The amount claimed should be substantiated by competent evidence as follows :
two years from the date the claim accrued may render your claim invalid. A claim
is deemed presented when it is received by the appropriate agency, not when it is                  (a) In support of the claim for personal injury or death , the claimant should submit a
mailed.                                                                                            written report by the attending physician , showing the nature and extent of the injury , the
                                                                                                   nature and extent of treatment, the degree of permanent disability, if any, the prognosis ,
                                                                                                   and the period of hospitalization, or incapacitation , attaching itemized bills for medical,
If instruction is needed in completing this form, the agency listed in item #1 on the reverse      hospital, or burial expenses actually incurred .
side may be contacted . Complete regulations pertaining to claims asserted under the
Federal Tort Claims Act can be found in Title 28, Code of Federal Regulations, Part 14 .
Many agencies have published supplementing regulations. If more than one agency is                 (b) In support of claims for damage to property, which has been or can be economically
involved, please state each agency.                                                                repaired, the claimant should submit at least two itemized signed statements or estimates
                                                                                                   by reliable, disinterested concerns , or, if payment has been made , the itemized signed
                                                                                                   receipts evidencing payment.
The claim may be filled by a duly authori zed agent or other legal representative , provided
evidence satisfactory to the Government is submitted with the claim establishing express
authority lo act for the claimant. A claim presented by an agent or legal representative           (c) In support of claims for damage to property which is not economically repairable , or if
must be presented in the name of the claimant. If the claim is signed by the agent or              the property is lost or destroyed, the claimant should submit statements as to the original
legal representative, it must show the title or legal capacity of the person signing and be        cost of the property, the date of purchase , and the value of the property, both before and
accompanied by evidence of his/her authority to present a claim on behalf of the claimant          after the accident. Such statements should be by disinterested compe tent persons ,
as agen l, executor, administrator, parent , guardian or other representa ti ve .                  preferably reputable dealers or officials familiar with the type of property damaged, or by
                                                                                                   two or more competitive bidders , and should be certified as being just and correct.

If claimanl intends to file for both personal injury and property damage, lhe amount for
each mu st be shown in item number 12 of this form .                                               (d) Failure to specify a sum certain will render your claim invalid and may result in
                                                                                                   forfeiture of your rights.

                                                                                    PRIVACY ACT NOTICE
This Notice is provided in accordance with the Privacy Act , 5 U.S.C. 552a(e)(3), and              B. Principal Purpose: The information requested is to be used in evaluating claims.
concerns the information requested in the letter to which this Notice is attached .                C. Routine Use : See the Notices of Systems of Records for lhe agency to whom you are
    A. Authority: The requ ested information is solicited pursuant to one or more of the              submitting this form for this information.
        following : 5 U.S.C. 301, 28 U.S.C . 501 et seq., 28 U.S.C. 267 1 et seq. , 28 C.F.R.      D. Effect of Failure to Respond: Disclosure is voluntary. However, failure to supply the
        Part 14 .                                                                                     requested information or to execute the form may rend er your claim "inva lid."

                                                                          PAPERWORK REDUCTION ACT NOTICE

This notice is s_o.!.e)y for the purpose of the Paperwork Reduction Act, 44 U.S.C. 3501 . Public reporting burden for this collection of information is estimated lo average 6 hours per
response, including the time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviewing the collection of
information Send comments regarding this burden estimate or any other aspect of this collection of information, including suggestions for reducing this burden , to the Director, Torts
Branch, Attention : Paperwork Reduction Staff, Civil Division, U.S. Department of Justice, Washington, DC 20530 or to the Office of Management and Budget. Do not mai l completed
form(s) to these addresses .

                                                                                                                                              STANDARD FORM 95 REV. (212007) BACK
Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 4 of 13




                    AUTHORIZATION TO FILE ADMINISTRATIVE TORT CLAIM

             I, Eric Matute Castro, authorize Allison Norris, Esq. and Lisa Lehner, Esq. of Americans
     for Immigrant Justice to submit a claim under the Federal Tort Claims Act on behalf of my
     minor child,                         , to the U.S. Department of Homeland Security, U.S .
     Customs and Border Protection, and the U.S . Department of Heath and Human Services, and any
     other government agency , seeking compensation for the unlawful actions of employees or their
     agents against me and my minor child.

             In accordance with 28 U.S .C. § 1746, I declare under penalty of perjury that the
     foregoing is true and correct.



     Signature: ~ tL.L..,~~"'--"'--~--- - -- - - - -- -- -
     Date of Birth:----''-+--+--'-..........,.,.__~- - - - - - - - -- -
     A-Number:
     Date:   l \ l 5 / 20 l9
Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 5 of 13




     1. Submit to Appropriate Federal Agency

     Office of the General Counsel
     U.S. Department of Homeland Security
     245 Mun-ay Lane, SW
     Mailstop 0485
     Washington , DC 20528 -0485
     ogc@ hq .d hs .gov

     U .S. Customs and Border Protection
     Office oft he Chief Counsel
     1300 Pennsylvania A venue, NW
     Washington, DC 20229

     Office of the Principal Legal Advisor
     U .S. Immigration and Customs Enforcement
     U.S . Department of Homeland Security
     500 12th Street, SW
     Washington , DC 20536-5902

     U .S. Department of Health and Human Services
     Office of the General Counsel
     200 Independence Avenue, SW
     Washington, DC 20201

     2. Claimant's Personal Representatives

     Allison NoITis, Esq.
     Americans for Immigrant Justice
     6355 NW 36 th Street, Suite 220 l
     Miami, FL 33166
     (305) 573-1106 Ext. 1992
     anorris@aijustice.org

     Lisa Lehner, Esq.
     Americans for Immigrant Justice
     6355 NW 36 th Street, Suite 2201
     Miami, FL 33166
     (305) 573-1106 Ext. 1020
     llehner@aijustice.org

     8. Basis of Claim

     This claim arises from the U.S . policy of forced family separation that was implemented at the
     Southern Border and resulted in the forced separation of approximately 3,000 children from their
     parents. 111is policy was canied out with no legal justification and for the express purpose of
Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 6 of 13




     inflicting emotional and psychological harm to deter immigration, pa1iicularly those fleeing
     Central and South American countries. Many of these separated children and their parents,
     including the Matute family in this case, fled their native countries to lawfully seek asylum in the
     United States. What ensued was a violation of the most fundamental of all human rights in a
     civilized society, the right to family integrity.



     Officials of the U.S. Government forcibly separated young children like the then 3-year old
     Claimant here,            from their parents without any allegations of abuse, neglect, or parental
     unfitness, and without legal proceedings or hearings of any kind. They then detained these young,
     ten·ified children in facilities often thousands of miles from their parents. 111e forcible separations
     occun-ed even though there were viable ways to have kept the children with their parents, including
     programs that assured the appearances of the parent at immigration hearings. In fact, the father in
     this case was released by I CE on his own recognizance, but unfortunately it was after his son was
     forcibly taken from him, and his son was placed in a children's shelter.



     For over a year, the United States government forcibly separated thousands of migrant children
     from their families for no legitimate purpose. Incredibly, the U.S . Government had no plans for
     reunification of the families . These children, and their parents, were held as civil immigration
     detainees, and not for any criminal charge or conviction. Yet these children were separated from
     their parents indefinitely and without providing information to family members about one another.
     The U.S . Government adopted and implemented this practice for the express purposes of
     demonstrating to immigrants like the Matute family the agony that parents should expect if they
     dare to enter the United States with their children. Children as young as infants were taken from
     their parents, often with no warning or opportunity to say good bye, and with little to no info1mation
     provided about where they were being taken or when, if ever, they would next see their parents.



                                             is a five-year-old asylum seeker from Barrio Buenos Aires,
     Juticalpa, Olancho, Honduras. When            was 3 years old, he and his father, Eric Edgardo Matute
     Castro ("Mr. Matute"), fled Honduras after receiving threats of violence from a member of a
     criminal cartel.       and his father crossed into the U.S. on approximately November 13 , 20 l 7
     and were transported to Chula Vista Customs and Border Protection ("CB P") Station. CB P officers
     forcibly separated       and his father on approximately Thursday November 17, 2017. The father
     and son continued to be separated for approximately 73 days. To this day, the family has not
     emotionally recovered from this traumatic experience.



     Upon arriving at the Chula Vista Station ,      and his fatherwere placed in a room with "Officer
     Nathan." Over the course of the next few hours         requested to use the restroom several times.
     The third time Mr. Matute requested for        to use the restroom, Officer Nathan became visibly
Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 7 of 13




     upset, yelling in English and slaimning his hand and throwing a pen on the table . While Mr. Matute
     does not speak much English, he did hear Officer Nathan yell "Shut up motherfucker!" Because
     the child was not allowed to use the restroom he was ultimately forced to urinate in his pants.
            remained in those same urine-soaked clothes for at least 4 days - the remainder of the time
     he was in CBP custody.

     After the initial intake process,       and his father were moved to a room with several other
     detainees. Officers later moved them to a room called the "hielera" (i.e. a room kept at freezing
     cold temperatures). After several hours, officers moved the pair to a smaller room, and then later
     back to Officer Nathan's office. These constant movements prevented Mr. Matute and          from
     much needed sleep after their long journey. Finally, officers moved father and son from Officer
     Nathan's office to a small room for the remainder of the night.

     On Tuesday morning, November 14th, officers transported          and his father to another building
     approximately 20-30 minutes away. TI1e two waited at this building until approximately 6 p.m.,
     when officers transported the father and son to a motel where they were detained along with other
     fathers and their children.

     On Wednesday morning, November 15th, officers transported                 and his father back to the
     same large building as before. Officers placed them in a cell with other fathers and children, where
     they remained for the rest of the day. Officers later transp01ted         and his father back to the
     motel in the evening.

     On Thursday morning, November 16th, officers transpo1ted             and his father back to the same
     large building. On this date, Mr. Matute and other fathers with whom he was detained (
                                                                 ), along with their children, had several
     disturbing encounters with i1mnigration officers. In one encounter, the fathers were approached
     by a guard who advised them that they would be required to relinquish custod y of their children,
     and that the children would be transported to a shelter. Mr. Matute asked why they were being
     separated from their children, and the officer responded that the fathers and children could not be
     detained together.

     Later, one of the officers directed the fathers to separate out their children's belongings because
     they would soon be separating them from their children. This officer said directly to Mr. Matute,
     "Give your kid to us", to which Mr. Matute objected , "No, I am not going to do that." Another
     father, Mr.          , then asked to make a phone call to a legal aid organization, but he was advised
     that the fathers had no right to make a phone call, stating to him that "no one can help you anyway ."
     The officers warned that they were going to take the children regardless of the fathers ' stated
     wishes and that the refusal to comply would negatively impact the families ' asylum cases. Mr.
               again requested to make a phone call to a legal aid organization, which was denied . All
     four fathers continued to resist giving up their children, and the officers left.

     Later, the officers returned , this time with an officer who identified himself as the officer-in-
     charge. Mr. Matute continued to object to being separated from his son. The officer barked at Mr.
     Matute, "Do you want me to take him by force?" Mr. Matute responded that he did not want that
     to occur and explained that he only wished to remain together with his child . Mr. Matute pleaded
Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 8 of 13




     with the officer to think of the situation from his perspective and asked whether the officer would
     so easily let go of his son if he were in Mr. Matute's position. The officer-in-charge stated that he
     understood, but that he had to follow the orders to take the children, and that these orders come
     from above.

     Mr. Matute again repeated that he would not relinquish custody of his child . The officer-in-charge
     replied , "Well if you want violence, then you'll have it." Two of the officers removed their tasers
     from their holsters. Mr. Matute pleaded with the officer not to take his son, who was clinging to
     his father for the entire exchange. One of the other detained fathers, Mr.                 , tried to
     calm Mr. Matute, who at this point, was becoming frantic at the thought of separation from          .

     Throughout this ordeal, no one provided any paperwork for Mr. Matute to sign or review in
     connection with the separation of           from his father. Moreover, when Mr. Matute asked why
     the fathers and children were being separated, the officer-in-charge stated that transfetTing that
     fathers to a facility that could house fathers with their children was "too complicated."

     On or about November 17, 2017, despite the fathers' protests and pleas, several officers anived
     and took the children away by force.        cried and begged to remain with his father, wrapping
     his am1s around his neck. Mr. Matute held          finnly in his anns and repeated to the officers
     that he would not allow them to take his child. Finally, an officer pried      from Mr. Matute's
     arms. While being wrestled away from his father,          cried and screamed "Papi! Papi! "

     After         was separated from his father, he was transferred to the custody of the Office of
     Refugee Resettlement ("ORR") to a juvenile shelter in San Antonio, Texas. Mr. Matute was later
     transferred to the custody ofICE at Otay Mesa Detention Center in San Diego.

     ln addition to being separated from his father for over two months,            suffered mistreatment
     while in ORR custody.          recalls staff from the shelter pushing him and causing him to fall on
     two occasions, once because he did not eat. He also stated that staff put him in a locked room while
     the other children could play outside.

     Mr. Matute was eventually released from ICE custody, on his own recognizance, on or about
     January 15, 2018 to Jacksonville, Florida, where he lived with a friend for approximately two
     weeks. On or about January 29, 2018,            and his father were reunited in Miami after roughly
     73 days apart. Mr. Matute recalls          having no reaction whatsoever to being reunited with his
     father. According to his father, he appeared remote and disconnected from reality. In the months
     following their reunification,         , who had previously been potty trained , would not use the
     toilet and had to wear diapers for approximately five to six months .            also continues to be
     unwilling to eat solid food, subsisting instead on nutritional drinks like Pediasure. Whereas
     previously          was sleeping in his own bed, since the separation he is too fearful to sleep on his
     own, and sleeps in his parents ' bed.       frequently wakes up screaming and crying in the middle
     of the night, calling the name of a youth care worker from the ORR shelter.


     Family unity is a foundational principle of child welfare law . In order to grow and d evelop,
     children need to remain in the care of their parents where they are loved , nurtured and feel safe.
Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 9 of 13




    Thus, parents' rights to the care and custody of their children are afforded particularly strong
    protection under the U.S. Constitution. While parent-child relationships are generally the province
    of state law, federallaw also recognizes the principle of family unity by providing strong incentives
    for states to keep children with their parents and to provide services to families to prevent
    separation      and     maintain      family      unity .    The family      separation policy     of
    this Administration eviscerated this bedrock principle, and the Matute family have continued to
    suffer the consequences.




    More than 50 national organizations and more than 150 additional organizations from 33 states
    and the District of Columbia, all with well-recognized expertise in the field s of child welfare,
    juvenile justice and child health, development and safety, have addressed the significant and long-
    lasting consequences for the safety, health, development , and well-being of children who were
    victims of the Administration's family separation policy. These professionals have warned the
    government of the overwhelming evidence that children need to be cared for by their parents to be
    safe and healthy, to grow and develop. Likewise, there is ample evidence that separating children
    from their mothers or fathers leads to serious, negative consequences to children's health and
    development. Forced separation disrupts the parent-child relationship and puts children at
    increased risk for both physical and mental illness. Adverse childhood experiences- including the
    incarceration of a family member- are well-recognized precursors of negative health outcomes
    later in life. And the psychological distress, anxiety, and depression associated with separation
    from a parent follow the children well after the immediate period of separation-even after
    eventual reunification with a parent or other family .




     9. Property Damage

     No prope11y damage is claimed in this case.

     10. Personal Injury/Wrongful Death

    11,e egregious deprivations of basic human rights that              experienced du1ing his time in
    government custody, the forced separation from his father and the subsequent detention in a
    juvenile shelter constitute negligence, gross negligence, false inlprisonment, battery, and
    intentional infliction of emotional distress, on the part of CBP law enforcement officers and
    supervisors.           detention violated CBP's own binding policies, settlement agreements,
    contracts, regulations, and statutes, as well as the U.S. Constitution's clearly established Due
    Process rights governing immigration detainees and the right to family integrity. As such, this
    tortious conduct is not subject to the FTCA 's discretionary function exception, or any other FTCA
    exception.

     CBP officials' to11ious conduct caused  to suffer non-economic damages, including physical
     pain and suffering, mental and emotional pain and anguish, loss of cons011ium, loss of
Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 10 of 13




     companionship and society, inconvenience, loss of enjoyment of life, and other non-pecuniary
     losses that continue to this day.

     lt is well-established that the forced separation of children from their parents causes severe and
     often permanent emotional and psychological harm to the children, particularly those children who
     have just fled violence in their home country and made the difficult and dangerous journey to the
     U .S. It is conduct that shocks the conscience, exhibits a callous disregard for human beings,
     especially those like        , a child of 3. Here the forced separation was preceded by detaining the
     child , along with other families, where they witnessed the abusive and threatening behavior of the
     CBP guards against their parents. And , to compound the trauma, the children were taken to
     shelters where they were detained under conditions that fu11her traumatized them. As noted by
     child health care specialists, for these children to continue in government care for months or more
     than a year, during which time the continued separation from their parents would compound their
     trauma and greatly increase the time it would take them to recover and return to a trajectory of
     good health and normal development.

     11. Witnesses


     c/o Americans for Immigrant Justice
     6355 NW 36 th Street, Suite 220 I
     Miami, FL 33166

     Eric Edgardo Matute-Castro
     c/o Americans for Immigrant Justice
     6355 NW 36 th Street, Suite 2201
     Miami, FL 33166




     Kevin K. McAleenan
     U.S . Department of Homeland Security
     Washington, DC 20528

     Mark A. Morgan
Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 11 of 13




     U.S. Customs & Border Protection
     1300 Pennsylvania Ave. NW
     Washington, DC 20229

     Cun-ent and /or fo1mer employees or agents of CBP or the Depaitment of Homeland Security
     whose identities are presently unknown, including agents assigned to the CBP Stations in the San
     Diego Sector in California.

     12. Amount of Claim
           12a. Property Damage: $0
           12b. Personal Injury: $ 10,000,000
           12c. Wrongful Death: $0
           12d. Total: $10,000,000

     15-19. Claimant does not carry any insurance responsive to these requests.
                         Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 12 of 13
f.--.
        /---   ~~
               ~
                                        MON - 11 NOV AA
r              ~ 8152 5727   7050   STANDARD OVERNIGHT
                                                     DSR
                                                      20528
               SA RDVA                                   DC-US
                                                        IAD .



                                        I    1 From
                                                                     Packa{le
                                                                     US A1rbill                 T~-=
                                                                                                ..... 8152   5727 7050
                                                                                                                         .~EEL HERi=
                                                                                                                              ,_
                                                                                                                              mNo

                                                                                                                         4 Express
                                                                                                                                  0-.,                  C




                                                                                                                              --~-=_
                                                                                                                         -=mm
                                                                                                                         • .
                                               ~=~P•~~
                                                    -,.E
                                                       ~-~~lC~-A~~-~,~~H~JR~ IM~1M~I~~RA~•J~ ~~t·w=-- --                 •~
                                                ~~d~~u_::_

                                                c·
                                                ~
                                                         - ~~ ~~ ~
                                                                 r~~~

                                                      !'1 .:._:_::,__
                                                           l ,· :
                                                                                 -~•iM
                                                                                     ~- ~s·~r

                                                                                State _
                                                                     _ _ _ __._,,,,,,. l __
                                                                                                ~
                                                                                                ST~~~~~
                                                                                           ZIP_·,·
                                                                                                      ·~~
                                                                                                ."--___
                                                                                                        ·) ~--~-~
                                                                                                         ~
                                                                                                                -~       Q=
                                                                                                                          •.-

                                                                                                                         ~5   Paci
                                                                                                                               dE


                                             2 Your Internal Billing Reference
                                                                                                                         6 Sp

                                                ~      ~ ~ ~ ~ ~ ~ ! 4 L ' = L ~="'-- - - c ~-                       -   •~

                                                                                                                                              a.                                   -
                                                                                                                                                                                 .f:
                                                                                                                                                                                 a.0 ,.._
                                                                                                                                              &t)
                                                                                                                          -
                                                                                                                          7
                                                                                                                                             <(
                                                                                                                                                   I
                                                                                                                                                          -
                                                                                                                                                          -
                                                                                                                                                          "It
                                                                                                                                                                  ....
                                                                                                                                                                  •II
                                                                                                                                                               > .....
                                                                                                                                                              ·- C,
                                                                                                                                                              •  ..J
                                                                                                                                                                                  ~
                                                                                                                                                                                 .,
                                                                                                                                                                                        0
                                                                                                                                                                                        .....
                                                                                                                                                                                          I




                                                                                                                                        _            ___. 0 om




                                               L                                 8152 5727 7050
                                                                                                                          fll,t 0..5/lli • "" l\13134 • C'I\IM-2011ifdJ


                                                                                                                         .~ - - - - - -
                                                                                                                                                                          0
                                                                                                                                                                              1'1NliDIHU.S.A.5"M




                                        --,--- - - - -- ~ - - - - - -




                                                      -\                                    ,,.

                                                                                                                                                                                                   ,/
   Case 1:20-cv-23598-KMW Document 12-3 Entered on FLSD Docket 11/02/2020 Page 13 of 13




                                                                                                                                                  a.-



                                                                                  £:c<>.....lc':~.                        MON - 11 NOV AA
                                                                                  -~2 5727 7050                       STANDARD OVERNIGHT
                                                                                                                                       DSR

                  Extremely Urgent                                                                                                 20528
                                                                                   SA RDVA                            .i
                                                                                                                                      DC-IB
                                                                                                                                     IAD



                  for FedEx Express® Shipments Only
                  Contents should be compatible with the container and             rm 974621 1et¥JV19 HrAX   66AC11m111sA2

                  For shipping terms and conditions and our limits of liability, refer to the
                                                                                                                                              I         (~
                  applicable FedEx Express shipping document. the current FedEx Service
                  Guide, or conditions of carriage.                                                                                           I ~
                  For more ir'         ~      on FedEx Express services, solutions, and shipping
                                                                                                                                              L-9
                  locatir--        ~          •.com. or contact your nearest FedEx location.
                           ~           \;\<:,\ )
                             ,~~~    ~,"'          /18



                                                         •'
                  :1,
                  y  ASw FedEx connects the world in responsible and resourceful ways at
                  environment.fedex.com. Join our efforts by recycling this FedEx envelope.




c_ _
